DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Majid Albassam (Reg. 54749) per email communication on 12/05/2021 following a telephone interview on 11/22/2021.
The application has been amended as follows:

Claim Amendments:
14. (Currently Amended) A processor executed method of tuning operation of at least one self-organizing network function in a communication network comprising a big data system and a self-organizing network system, the method comprising:
collecting, at the processor, data from network elements;
tuning the operation of the at least one self-organizing network function by using knowledge achieved by an analysis performed by the big data system on the collected data,
wherein the big data system comprises data of a network domain of the at least one self-organizing network function and data of another network domain of another self-organizing network function; and
verifying operation of the at least one self-organizing network function, wherein the verifying further comprises checking whether a change to the at least one self-organizing network function leads to an intended change in operation of the at least one self-organizing network function.

15. (Cancelled)

16. (Previously Presented) The method according to claim 14, wherein the creation or updating is based on information of certain identified data entities or their relations.

17. (Previously Presented) The method according to claim 14, wherein the at least one updated profile is used by a corresponding self-organizing network function.

18. (Previously Presented) The method according to claim 14, further comprising training the at least one self-organizing network function based on the tuning of the operation of at least one self-organizing network function.

19. (Previously Presented) The method according to claim 14, further comprising:
performing the analysis at an analytics module of the big data system.

20. (Previously Presented) The method according to claim 19, further comprising transferring a result of the analysis to the self-organizing network system.

21. (Previously Presented) The method according to claim 14, wherein the big data system includes minimization of drive tests (MDT).

22. (Previously Presented) The method according to claim 14, wherein the data in the big data system includes location based data from a plurality of user equipment.



24. (Previously Presented) The method according to claim 14, further comprising training the at least one self-organizing network function based at least on the data of the network domain of the at least one self-organizing network function, and the data of the another network domain of another self-organizing network function.

25. (Previously Presented) The method according to claim 14, further comprising training the at least one self-organizing network function based at least on the data of a cell of the at least one self-organizing network function, and another data of another cell of another self-organizing network function.

26. (Previously Presented) The method according to claim 14, further comprising training the at least one self-organizing network function based at least on the data of another self-organizing network function with deployment similar to the at least one self-organizing network function.

27. (Cancelled).

28. (Currently Amended) The method according to claim [[27]] 14, wherein the verifying further comprises accessing aggregate behaviour of the at least one self-organizing network function after least one instance of the at least one self-organizing network function has been executed.

29. (Cancelled).

30. (Currently Amended) The method according to claim [[29]] 14, further comprising rolling back the change to the at least one self-organizing network function.


an analytics module configured to perform an analysis on data collected by network elements and to provide results of the analysis to at least one self-organizing network function, wherein an operation of the at least one self-organizing network function is verified by checking whether a change to the at least one self-organizing network function leads to an intended change in operation of the at least one self-organizing network function; and
data of a network domain of the at least one self-organizing network function and data of another network domain of another self-organizing network function.

32. (Currently Amended) A self-organizing network system for a communication network, the self-organizing network system comprising at least one self-organizing function,
wherein the self-organizing network system is configured to receive analysis results of an analytics module of a big data system,
wherein the big data system is configured to perform an analysis of data collected by network elements, and
wherein the big data system comprises data of a network domain of the at least one self-organizing network function and data of another network domain of another self-organizing network function,
wherein the self-organizing network system is configured to tune an operation of at least one of the self-organizing functions by checking whether a change to the at least one of the self-organizing network functions leads to an intended change in operation of the at least one of the self-organizing network functions.

33. (Previously Presented) The self-organizing network system according to claim 32, wherein the self-organizing network system is further configured to tune the operation of the at least one of the self-organizing functions based on the received analysis results.

34. (New) The method according to claim 14, wherein the tuning of the operation is performed by updating or creating at least one profile of a set of profiles.

Reasons for Allowance
Claims 14, 16-26, 28 and 30-34 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 14, the claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A processor executed method of tuning operation of at least one self-organizing network function in a communication network comprising a big data system and a self-organizing network system, the method comprising:
collecting, at the processor, data from network elements;
tuning the operation of the at least one self-organizing network function by using knowledge achieved by an analysis performed by the big data system on the collected data,
wherein the big data system comprises data of a network domain of the at least one self-organizing network function and data of another network domain of another self-organizing network function; and
verifying operation of the at least one self-organizing network function, wherein the verifying further comprises checking whether a change to the at least one self-organizing network function leads to an intended change in operation of the at least one self-organizing network function.

Regarding claims 31 and 32, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 16-26, 28, 30 and 33-34, these claims depend from one of claims 14 and 32 and thus are allowed for the same reason stated above for claim x.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411